DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claim Rejections - 35 USC § 102 - Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugiyama et al. (JP 2002114657, already of record). 
Sugiyama et al. disclose oral care composition bases not comprising water (Abstract and paragraph 0031). The compositions may be used in toothpastes (paragraph 0010).  The base material for the composition for the oral cavity contains at least one kind selected from the group consisting of polyethylene powder and polyethylene wax, and at least one kind selected from the group consisting of liquid paraffin, squalane and squalene (Abstract). In a preferred embodiment of the present invention, concentrated glycerin, diglycerin and propylene glycol (paragraph 0008). The base for an oral composition containing at least one selected from the group consisting of 1,3-butylene glycol and polyethylene glycol. Surfactants include polyglycerin fatty acid esters, fatty acid diethanolamide, polyoxyethylene sorbitan monostearate, polyoxyethylene hydrogenated castor oil, polyoxyethylene fatty acid esters and the like. The disclosed bases have high stability and are stable over time and the components do not separate (paragraph 0031). Compositions remained stable 2 months (paragraph 0034). An example is disclosed comprising polyoxyethylene hydrogenated castor oil (surfactant), liquid paraffin (hydrocarbon oil) and polyethylene glycol (polyhydric alcohol) (Example 11). 
One would only need to replace polyethylene glycol  with propylene glycol to arrive at (ii) of the instant claims.  
Therefore Sugiyama et al. anticipate the instant claims. 

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	1) Claim(s) 1 and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamimura (JP 2001072559, already of record).
	Kamimura discloses liquid oral care compositions comprising component (A) an oil-soluble component; component (B) one or more kinds of nonionic surfactants selected from polyglycerol fatty acid esters, sucrose fatty acid esters and alkylglycosides in an amount of 2 to 7 times that of the component (A); and component (C) an anionic surfactant in an amount of 1 to 10 pts.wt. per 100 pts.wt. of the component (B). The liquid composition for the oral cavities has excellent stability for a long period under the condition of room temperature to low temperature (Abstract). The composition are used for toothpaste and mouthwashes (paragraph 0002). The oil-soluble component (A) used in the liquid oral composition includes a fragrance component, an oil-soluble medicinal agent and an oil agent. Oil agents include squalene and paraffin. The combination in (A) is used as the fragrance component (paragraph 0005). Polyglycerin fatty acid ester may be used (paragraph 0006). Wetting agents include glycerin and propylene glycol (paragraph 0012). A liquid dentifrice comprises Decaglyceryl monolaurate, glycerin and a fragrance (Example 10).
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would have been obvious to one of ordinary skill in the art prior to filing the instant application to have added an oil in the compositions because they are suggested for component (A) when making a fragrance; and to obtain their known function to dissolve the flavor oils. 


2) Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (JP 2002114657, already of record). 
It is believed Sugiyama et al anticipate the instant claim. However, purely arguendo and for the purposes of this rejection, Sugiyama et al. differ from the instant claims insofar as it does not exemplify one of the embodiments of (i) – (iv).
In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. Sugiyama et al. disclose a preferred embodiment of the present invention, comprises concentrated glycerin, diglycerin and propylene glycol (paragraph 0008). The compositions comprise at least one of concentrated glycerin, diglycerin, propylene glycol, polyethylene glycol and 1,3-butylene glycol These are disclosed as interchangeable. Therefore, it would have been obvious to one of ordinary skill in the art prior to the filing of the application to have used propylene glycol in place of polyethylene glycol because they are taught as equivalents. 

Claims 1-8 are rejected.
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071. The examiner can normally be reached Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEZAH ROBERTS/Primary Examiner, Art Unit 1612